Title: From Abigail Smith Adams to John Quincy Adams, 25 January 1813
From: Adams, Abigail Smith
To: Adams, John Quincy



No 1 of this year
my Dear son
Quincy Janry 25 1813

This day two years since; I was cloathed in Sable for the Death of mrs Norten’s Since which time, I have had repeated occasion to continue it, and this day, your Letter of Sepbr 20th has filld our Eyes with tears; and our hearts with anguish. most tenderly and affectionatly do I feel the sorrows of the Parents, who perhaps had too fondly “garnered up their Hearts” in their lovely Babe, without sufficiently considering it, as a “borrowd favour, to be returnd again.” “He gave, and blessed be his Name. he takes but what he gave: think of her my dear Son, as gone to her kindred Skies, there to join her little relative Francis, whose lovely and innocent Spirit took its flight only a few months before her, and who now lies entombed by the side of her venerable Uncle and Aunt, and to whom, will soon be gatherd her grand Parents. Yet I pray God to bring us once more together upon Earth, e’er we are Summond hence—
You my dear son have learnt from the Scriptures, which you so faithfully study, those lessons of obedience which you have pointed out so clearly in the History of Abraham, and so forcibly prest, in the valuable Letters which you have written to your Son George, that not any thing which I can say upon the subject, can add to the sense you have of that Duty, and of submission to the dispensations of heaven. Yet this does not forbid us to sorrow; for our great Teacher wept, altho cloathed with the power of raising him whom he loved from the Dead. and this to show to his disciples and followers, that he took our infirmities upon him. who can behold him, blessing little Children, and likening them unto the Kingdom of Heaven, without hearts overflowing with Love and gratitude, and committing our Dear expiring ospring into his Arms?
The abscence of a few years has made Ravages and depredations upon your Friends and relatives. what further is to take place before we meet, or whether we shall ever meet again in this world, is not given us to see. unto that Being who rules the hour, the Day the Year” I cheerfully submit, sure that it must and will be Right.
Febry 1st. 1813.
I have just heard that a Cartel is going to England. I began my Letter while my heart was overflowing, not knowing how this could be conveyd, as your last came to me with unbroken seal through that channel I shall forward this in the same way. the Day after I received your Letter I wrote to George and John, not knowing that I should be able to see them, but a fine snow falling, your Father and I took a ride to see them, their. their joy was so full and so great, that I could not damp it, whilst I stayed by the melancholy tydings. I referd them to a Letter which they had not then received. they used often to be talking about their Sister and wishing to see her. they are both in good health, and well pleased with their situation and improve with their present instructor. George grows very fast, and is a lovely amiable intelligent Child. John, altho more fiery is full of honour and truth, quick as the lightning of heaven to feel, and to resent, but not malicious. his affections are warm and powerfull—
I do not wonder at Your wish to have them with you, but such obstacals lie in the way at present, that you have no doubt reliquinshed the Idea—
Mr Ingraham made us a visit the day before yesterday. he has arrived but a few days. no man can speak with more warmth, and affection than he does of the whole family, says that You was a father to him. indeed he speaks in such high terms of the Respect in which you are held, of the services you have renderd to the mercantile part of your Country, and the weight you have had with the Emperor in your transactions with his minister that your word alone was sufficient for him. he repeated, that no Man could be more respected by foreign ministers, and also by his own Countrymen. this altho very delicious to my Ears, may not be so sweet in those of others. Mr Ingraham has been lavish  as well as to us. he feels gratefull for your kindness to him, and has not like many others, forgotten to speak of it.
I do not think proper to say in this Letter; which must pass by courtesy, through an Enemies Country any thing respecting our political situation; further than my sincere desire and ardent wish, for an honorable peace upon a  and solid basis.
You will learn no doubt of our Nav by which you will find that we are real and true descendents from a Brave people, who ought still to be our Friends,and to whom I wish well.
I am my Dear son most tenderly / and affectionatly your sympathizing / Mother

Abigail Adams